Citation Nr: 1611368	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to January 19, 2011.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her friend

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's case is now in the jurisdiction of the RO in Huntington, West Virginia.  

In September 2008, the Veteran testified during a personal hearing before the RO.  
In May 2014, the Board remanded the issues on appeal for a Board hearing.  In July 2015, the Veteran testified before the Board at a hearing convened at the RO.  Transcripts of both hearings have been included in the record.  

The record consists solely of electronic claims files and has been reviewed.    

In a July 2011 letter, the Veteran, in relevant part, withdrew from appeal claims for increased ratings for a right ankle disorder and for hypertensive vascular disease.  In an accompanying letter, the representative referred to the Veteran's withdrawals.  These issues were then dismissed in the May 2014 Board decision.  38 C.F.R. § 20.204 (2015). 

During the July 2015 hearing, the Veteran indicated an interest in pursuing the increased rating claims for a right ankle disorder and for hypertensive vascular diseases, despite the July 2011 withdrawals and May 2014 dismissals.  As these issues were already dismissed from appellate consideration in May 2014, and have not been adjudicated by the AOJ again, the Board does not have jurisdiction over them.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Each is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   

In the decision below, the Board will grant the claim to reopen service connection for a right knee disorder.  The underlying claim, along with the service connection claim for a left ankle disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO denied the Veteran's original claim to service connection for a right knee disorder; the Veteran initially appealed the denial to the Board but, prior to transfer of the case to the Board, withdrew this appeal.  
 
2.  New evidence received since the January 1991 rating decision that denied the claim to service connection for a right knee disorder tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  A January 1991 rating decision by the RO that denied the Veteran's claim to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). 
 
2.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that she incurred a right knee disability during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

The Veteran filed an original claim to service connection for a right knee disorder in January 1990.  The RO denied the claim in a January 1991 rating decision, against which the Veteran filed a notice of disagreement (NOD).  Following the issuance of a Statement of the Case (SOC) in March 1991, the Veteran filed a timely appeal later the same month.  However, before the case was certified and transferred to the Board, the Veteran notified the RO - through her representative during a June 1991 RO hearing - that she wanted to withdraw the appeal.  The January 1991 rating decision therefore became unappealed, and eventually became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In February 2006, the Veteran filed a claim to reopen her service connection claim for a right knee disorder.  The RO denied the claim in the January 2007 rating decision on appeal.  To determine whether the claim should be reopened, the Board must first determine whether new and material evidence has been received since the final rating decision in January 1991.  

The relevant evidence of record considered by the RO in the final January 1991 rating decision consisted of service treatment records (STRs) which include records noting the Veteran's complaints of knee pain, include a record noting a cutting injury to the right knee, and include records documenting a right ankle fracture.  The evidence in January 1991 also included a November 1990 VA examination report indicating that the Veteran did not then have a right knee disability.  Based on this evidence, the RO found service connection unwarranted.  Again, the January 1991 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim (i.e., whether new and material evidence has been received) is relevant evidence that has been added to the record in conjunction with the Veteran's most recent claim to reopen service connection (i.e., since January 1991).  The evidence that has been added to the record since January 1991 consists of lay statements from the Veteran describing the way in which sporting activities during service injured her right knee, VA medical evidence dated since 1993 documenting right knee problems such as degenerative arthritis, and a May 2011 VA compensation examination report which notes right knee degenerative arthritis, and includes an opinion stating that the right knee arthritis was not due to a service-connected right ankle disability.   

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the January 1991 final rating decision.  Moreover, the Board finds the evidence indicating right knee problems since the early 1990s, and the Veteran's lay assertions regarding how she believes she injured her knee, to be material evidence as well.  This lay evidence tends to corroborate the Veteran's assertion that she injured her knee during service.  This particular lay evidence was not of record in January 1991, and it tends to raise a reasonable possibility of substantiating the Veteran's claim.  Further, evidence indicating right knee degenerative arthritis was not in the claims file at the time of the January 1991 decision, but has been included in the claims file since then.  

The Board is not conducting an assessment of the probative value of the new evidence.  With regard to the Veteran's statements, the Board notes that a lay person is not qualified to determine complex medical issues, such as the issue of etiology in this matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, to include lay evidence, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material - i.e., whether it tends to raise a reasonable possibility of substantiating a claim.  At a minimum, the duty to assist the Veteran with further inquiry into her claim has been triggered here.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Accordingly, the claim of entitlement to service connection for a right knee disability is reopened, and is addressed further in the remand section below. 


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened; to this extent, the appeal is allowed.



REMAND

The Board finds additional medical inquiry warranted into the reopened service connection claim for a right knee disability, and for the service connection claim for a left ankle disorder.  

A May 2011 VA examination report addresses these issues.  The report notes current right knee and left ankle disorders.  However, in the report's opinion, the examiner did not comment on whether the disorders relate to active service, are caused by other service-connected disorders besides the right ankle, or are aggravated by other orthopedic service-connected disorders such as ankle and hip disorders.  38 C.F.R. § 3.310.  

Given the evidence of record of in-service complaints and injuries to the lower extremities, and the evidence of current disorders, the Veteran should be provided with a comprehensive VA compensation examination, report, and opinion which addresses her contentions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Board also finds remand warranted for issuance of a Supplemental SOC (SSOC), the most recent of which is dated in June 2011.  A substantial amount of relevant evidence has been added to the record prior to certification and transfer of the case to the Board.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 

Further, the TDIU claim should be remanded because it is inextricably intertwined with the two remanded service connection claims.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001).  The Board notes that the issue before the Board, with regard to this claim, is whether a TDIU should been assigned from the date of the Veteran's claim on February 27, 2006 to January 19, 2011, when the RO rated the Veteran as 100 percent disabled on a schedular basis.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records are dated in December 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies of any outstanding VA medical records dating from December 2011 to the present.  If no further treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 
 
2.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her right knee and left ankle disorders.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of this remand.  The examiner should then respond to the following inquiries: 

(a)  What are the Veteran's current right knee and left ankle disorders? 

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that a diagnosed right knee or left ankle disorder is related to an in-service disease, event, or injury? 

(c)  If the answer to (b) is negative for either the right knee or left ankle disorder, is it at least as likely as not that a right knee and/or left ankle disorder is proximately due to or the result of a service-connected disorder, to include the right ankle and left hip disorders? 

(d)  If the answers to (b) and (c) are negative for either disorder, is it at least as likely as not that a right knee and/or left ankle disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected orthopedic disorder, to include the right ankle and left hip disorders?  

Please note and discuss in the report the Veteran's lay assertions of record which support her claims, and the STRs of record noting complaints of injury to the lower extremities.   

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 
 
3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 
 
4.  Review the claims file to ensure that all necessary development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal, to include the issue regarding whether a TDIU was warranted between February 27, 2006 and January 19, 2011.  

If any benefit remains denied, issue an appropriate SSOC and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


